DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
2.	Claims 1, 4, 8-11, and 33 have been amended.  New claim 143 has been added. 
3.	Claims 1-4, 8-11, 18-20, 30, 33, 40, 47, 49, 51, 55-57, 65, 84-88, 99, 102-103, 105-107, 114-117, 119, 125 and 135-143 are pending.
4.	 Claims 40, 47, 49, 51, 55-57, 65, 84-88, 99, 102-103, 105-107, 114-117, 119, 125 and 135-142 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-4, 8-11, 18-20, 30, 33 and 143 are currently under consideration.  
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 11, 18-19, 33 and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle”.
Bot teaches a method of treating a patient having a tumor comprising administering to the patient cyclophosphamide and of fludarabine prior to administering to the patient a therapeutically effective amount of engineered chimeric antigen receptor T ("CAR T") cells.  See abstract, ¶¶ 0015 and 0021, claims 114 and 131 and Examples 1 and 3. 
Bot teaches treating human patients with Non-Hodgkin’s lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), chronic lymphocytic leukemia (CLL), primary mediastinal large B cell lymphoma (PMBCL),  and follicular lymphoma (FL) that were refractory to the last line of therapy with anti-CD19 CAR T-cells.  See ¶¶ 00056, 0076, 0187 and 0189, Examples 1 and 3, and Tables 1-3.   
 Bot teaches that the overall response rate was 76%, including complete and partial responses.  See ¶ [0223].   Bot teaches that subjects with refractory DLBCL/PMBCL 65% had a response rate. See ¶ [0225].   Bot teaches that subjects with CLL an 86% response rate.  See ¶ [0226].  Bot teaches that subjects with indolent NHL a 100% response rate.  See ¶ [0227] and Table 3.
Bot teaches that the CAR comprises a CD3zeta domain.  See ¶¶ [0015]-[0022] and [0148] and Figure 1. 
Bot teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB.  See ¶¶ [0147].  ¶
Bot teaches treating with allogenic T-cells. See ¶¶ 0014, 0055, 0073, 0106 and 0142.
The T-cells of Bot do not express a safety switch. 
Bot teaches treating with about 107, about 108 , or 210 X106 T-cells and other T cell amounts in the claimed range.  See ¶¶ 00155-0156, Example 1, and Table 2. 
Bot teaches that the dose in Group 3 was 2x106 cells/kg.  See ¶ [0230].  
Bot teaches treating with multiple doses.  See ¶¶ 0066 and 0213. 
Bot teaches subjects who achieved a PR or CR can receive a second course of conditioning chemotherapy and KTE-C19 if their disease subsequently progresses.  See ¶ 0265.
Bot teaches after completing KTE-C19 infusion and being discharged from the hospital (typically on Day 8), all subjects will be followed in the post-treatment assessment period. Counting from day 0 (KTE-C19 infusion), subjects will return to the clinic at week 2, week 4 (+ 3 days), month 2 (+ 1 week), and month 3 (+ 1 week). See ¶ 0267.
Bot teaches administering single, “unit”, doses. See Example 1, ¶¶ 0214-0216.
Bot does not specifically perform treating a relapsed or refractory NHL with an anti-CD19 CAR allogeneic T cell comprising 4-1BB and CD3 zeta domain. 
Turtle teaches treating relapsed and/or refractory B-cell non-Hodgkin’s lymphoma after cyclophosphamide and/or fludarabine lymphodepletion with CD19 CAR-T cells.  See abstract, Patient characteristics-p. 2, and Table 1. 
Turtle teaches that the CD19 CAR comprises a 4-1BB costimulatory domain and a CD3 signaling domain.  See T cell subset selection and CD19 CAR-T cell manufacturing, pp. 9-10.
Turtle teaches that treatment of relapsed and/or refractory NHL with CD19 CAR after lymphodepletion had an overall response rate of 72% and a complete remission rate of 64%.  See abstract and Table 1. 
Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  See p. 4-right column and Fig. S4. 
Turtle teaches administering single “unit” doses of the CAR-T therapy.  See p. 10-Lymphodepletion chemotherapy and CAR-T cell infusion.  
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot and Turtle and use a CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 in an allogenic T-cell  to treat a relapsed or refractory non-Hodgkin’s lymphoma because both  Bot and  Turtle teach treating relapsed and/or refractory non-Hodgkin’s lymphoma after cyclophosphamide and fludarabine lymphodepletion with CD 19 CAR allogeneic T-cells is an effective treatment,  Bot teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB in addition to a CD3 signaling domain, and Turtle teaches that the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain is effective at treating relapsed and/or refractory non-Hodgkin’s lymphoma.  One would have been motivated to administer a second dose of allogenic CD19 CAR  T-cells about 30 days after the first dose  because Bot teaches assessing the patients at week 2, week 4 (+ 3 days), and month 2 (+1 week)  and administering a second dose if the disease subsequently progresses and Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  Thus, if disease progression is detected before or around 30 days, then one would have been motivated to administer a second course of therapy to cause further tumor regression.   Given that effectiveness of the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Turtle, one of skill in the art would have been motivated with a reasonable expectation of success to use the CD19 CAR of Turtle in the methods of Bot for treating relapsed and/or refractory non-Hodgkin’s lymphoma. 

Response to Arguments
7. 	Applicant argues that the obviousness rejection relies on alleged disclosures by U.S. 2016/0346326 (“Bot”) and Turtle et al. (“Turtle”) (Science Translational Medicine Sep. 7, 2016, 8 (355): 355ra116 (DOI: 10.1126/scitranslmed.aaf8621). Applicant does not concede the accuracy of the Examiner’s characterization of the references and does not concede the propriety of the rejections or the reasoning that underlies them.
Applicant argues that claims 1-4, 11, 18-19 and 33 as amended are not obvious over the cited references, taken either alone or in combination. Specifically, the Examiner has not identified in the cited references the disclosure of a method of treatment that entails the administration of two doses of (CAR)-T cells (CAR-T cells) comprising an anti-human CD19 4- 1BB/CD3zeta CAR, wherein the second dose is administered about 30 days after the first dose, as all of the amended claims under examination currently require. While the Examiner cites two passages in Bot said to disclose “treating with multiple doses” (Office Action at 4), the Office Action does not identify any disclosure that states the interval length between doses or, more specifically, that the interval is or can be about 30 days.
Applicant argues that the Examiner has not identified any discussion in Turtle of administering two doses of CAR-T cells or of the interval between two such doses. Thus, the Examiner has not shown that Bot and Turtle, taken alone or in combination, teach or suggest an interval of about 30 days between two doses of CAR-T cells. Applicant therefore respectfully requests that the Examiner withdraw the obviousness rejection of claims 1-4, 11, 18-19 and 33.

Applicant’s arguments have been considered, but have not been found persuasive. Bot teaches subjects who achieved a PR or CR can receive a second course of conditioning chemotherapy and KTE-C19 if their disease subsequently progresses.  See ¶ 0265. Bot teaches after completing KTE-C19 infusion and being discharged from the hospital (typically on Day 8), all subjects will be followed in the post-treatment assessment period. Counting from day 0 (KTE-C19 infusion), subjects will return to the clinic at week 2, week 4 (+ 3 days), month 2 (+ 1 week), and month 3 (+ 1 week). See ¶ 0267. Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  See p. 4-right column and Fig. S4. Thus, one would have been motivated to administer a second dose of allogenic CD19 CAR  T-cells about 30 days after the first dose because Bot teaches assessing the patients at week 2, week 4 (+ 3 days), and month 2 (+1 week)  and administering a second dose if the disease subsequently progresses and Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  Thus, if disease progression is detected before or around 30 days, then one would have been motivated to administer a second course of therapy to cause further tumor regression.  Thus, the arguments are not found persuasive and the rejection is maintained. 

Applicant argues that claim 33 is non-obvious over the cited references for the additional reason that it requires that one or both doses of CAR-T cells are provided as a unit dose. This means that, instead of preparing a cell dose based on, for example, the weight of the subject to whom the cells will be administered, the cells are provided in a pre-determined amount and that amount, the unit dose, is administered to the patient. This avoids requiring a practitioner to measure out a quantity of cells, which can risk inaccuracy and contamination and can also result in wasting any cells that are not administered.
Applicant argues that in contrast, in the cited references, doses are provided based on the weight (or mass) of the patient. For example, Bot states that doses can be presented based on weight or body surface area. See Bot ¶ [0067]. Bot’s Example 1 provides doses of CAR T cells on a per kilogram basis. For example, the patients in Group 1 were treated with from 3 x 106  to 30 x 106 CAR T cells per kilogram. See Bot  ¶ [0214]. The description of the Group 3 dosage apparently erroneously omits “/kg.” See id. ¶  [0216]. Elsewhere Bot refers to a Group 3 dose of 2 x 106 CAR T cells/kg. See id. ¶ [0230]. Similarly, Turtle administered doses “at or as close as possible to one of three cell dose levels,” all of which are expressed as number of cells /kg. See Turtle at 10, section headed “Lymphodepletion chemotherapy and CAR-T cell infusion.”
Applicant argues that the same considerations set forth above with respect to interval between doses and administration of a unit dose apply equally to new claim 143, which depends from claim 33 and ultimately from claim 1. Claim 143 therefore entails the administration of two doses of (CAR)-T cells (CAR-T cells) comprising an anti-human CD19 4-1BB/CD3zeta CAR, wherein the second dose is administered about 30 days after the first dose, and wherein one or both doses are unit doses. Applicant therefore respectfully submits that new claim 143 also is not obvious over Bot and Turtle, taken either alone or in combination, for the reasons set forth above.

Applicant’s arguments have been considered, but have not been found persuasive.  A unit dose simply refers to the amount of medication administered to a patient in a single dose.  See Collins (unit dose, https://www.collinsdictionary.com/us/dictionary/english/unit-dose,  downloaded 04/28/2022).  Bot teaches administering single “unit”  doses of the CD CAR T cell therapy. See Example 1, ¶¶ 0214-0216. Turtle also teaches administering single “unit” doses of the CAR-T therapy.  See p. 10-Lymphodepletion chemotherapy and CAR-T cell infusion.  Although Bot teaches administering doses on a per weight basis, the amount of cells to be administered in a single dose can be determined based on a patient’s weight prior to administration of the CAR-T cell dose.  Additionally, Bot teaches treating with about 107, about 108 , or 210 X106 T-cells and other T cell amounts in the claimed range.  See ¶¶ 00155-0156, Example 1, and Table 2.  One of skill in the art could have readily modified the doses taught by Bot and Turtle so that the most effective and least toxic dose was administered based on the patient’s characteristics like weight.   Optimum suitable doses may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
Regarding the arguments about wherein the second dose is administered about 30 days after the first dose, those arguments were addressed above.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.

8.	Claims 8-10, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view  of Turtle et al. (Science Translational Medicine Sep. 7, 2016, 8 (355ra116): 1-12), “Turtle” as applied to claims 1-4, 11, 18-19, 33 and 143 above, and further in view of Qasim et al. (Sci. Transl. Med.  Jan. 25 2017 9 (eaaj2013): 1-8, IDS) “Qasim” and US 2016/0145337 (Galetto et al.  May 26, 2016, IDS), “Galetto” for the reasons of record. 
	Bot and Turtle teach as set forth above. 
Bot additionally teaches a method of treating a patient having a tumor comprising (i) administering to the patient about 300 mg/m2/day of cyclophosphamide and about 30 mg/m2/day of fludarabine and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells.  See claim 1 and Example 1. 
Bot and Turtle do not specifically teach the limitations of claims 8-10, 20, and 30.
Qasim teaches in the abstract:
Autologous T cells engineered to express chimeric antigen receptor against the B cell antigen CD19 (CAR19) are achieving marked leukemic remissions in early-phase trials but can be difficult to manufacture, especially in infants or heavily treated patients. We generated universal CAR19 (UCART19) T cells by lentiviral transduction of non-human leukocyte antigen-matched donor cells and simultaneous transcription activator-like effector nuclease (TALEN)-mediated gene editing of T cell receptor α chain and CD52 gene loci. Two infants with relapsed refractory CD19+ B cell acute lymphoblastic leukemia received lymphodepleting chemotherapy and anti-CD52 serotherapy, followed by a single-dose infusion of UCART19 cells. Molecular remissions were achieved within 28 days in both infants, and UCART19 cells persisted until conditioning ahead of successful allogeneic stem cell transplantation. 

Qasim teaches that more than 64% of the UCART19 T-cells treated with the TALENs were depleted both of TCR and CD52.  See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   Thus, the T-cells are a mixture of CD52 deficient and CD52 positive cells.
Qasim teaches that the CAR19 comprises a 4-1BB costimulatory domain and a CD3 signaling domain and the 4G7 CD19 antigen binding domain. See Fig. 1A and p. 6-GMP cell manufacturing.  Additionally, the CAR19 comprises a RQR8 domain. See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   
Qasim teaches treating the anti-CD52 antibody alemtuzumab in combination with fludarabine and cyclophosamide for lymphodepletion.  See Introduction and p. 3-Subjects 1 and 2.  Qasim teaches genetic disruption of CD52 allows infused cells to evade the depletion effects of alemtuzumab.  See Introduction.  Qasim teaches using a dose of 1 mg/kg of alemtuzumab.  See p. 3-Subjects 1 and 2.
Galetto teaches the 4G7-CAR has a sequence of SEQ ID NO: 15, which comprises the claimed SEQ ID NO: 1.   See Example 3 and Appendix.  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells.  See Examples 1- and Figure 6. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot, Turtle Qasim and Galetto use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in combination with fludarabine, cyclophosphamide and alemtuzumab preconditioning for the treatment of relapsed and/or refractory non-Hodgkin’s lymphoma because Qasim teaches that the 4G7-CAR-UCART19 T cells in combination with preconditioning is an effective treatment,  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells and Bot and Turtle teach CD19 CAR T-cells are effective at treating of relapsed and/or refractory non-Hodgkin’s lymphoma in combination with conditioning.   One of skill in the art would have been motivated to make and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in the methods of Bot and Turtle to have universal CD19 CAR T cells that could be used to treat a large variety of patients and to simplify manufacturing and reduce cost.  See also Qasim-Introduction.
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to modify the doses of the CD19 CAR T-cells and lympho-depleting conditioning agents depending on the age, weight, body mass or area, and health of the patient to provide the most effective dose for treatment of the patient.

Response to Arguments
9. 	Applicant argues that the obviousness rejections rely on alleged disclosures by Bot (discussed above), Turtle (discussed above), Qasim (Sci. Transl. Med. 9: eaaj2013 (DOI: 10.1126/scitranslmed.aaj2013) and Galetto (U.S. 2016/0145337). See Office Action at 6-7. Applicant does not concede the accuracy of the Examiner’s characterization of the references and does not concede the propriety of the rejections or the reasoning that underlies them.
Applicant argues that the claims 8-10, 20 and 30 as amended are not obvious over the cited references. Claims 8-10, 20 and 30 ultimately depend from claim 1. The considerations of the deficiencies of Bot and Turtle, taken alone or in combination, as set forth above with respect to claim 1 apply equally to claims 8-10, 20 and 30. By virtue of their dependence from claim 1, claims 8-10, 20 and 30 require administration of a first and second dose of CAR-T cells as recited in claim 1, wherein the second dose is administered about 30 days after the first dose. Bot and Turtle do not teach or suggest such an interval, as discussed above.
Applicant argues that the further, the office action does not identify in either Qasim or Galetto the teaching or suggestion of such an interval. In fact, the passage from Qasim that the rejection quotes states that the treated patients received “a single-dose infusion of UCART19 cells.” See Office Action at 7. Qasim therefore does not teach or suggest the administration of two doses of CAR-T cells and consequently does not teach or suggest the length of time between such administrations.
Applicant argues that the rejection relies on Galetto only for the alleged teaching of a CAR sequence said to be the same as SEQ ID NO: 1 of the present application. See Office Action at 7. The rejection therefore does not identify in Galetto a teaching or suggestion of the administration of two doses of CAR-T cells or the length of time between such administrations. In view of the above, Applicant respectfully submits that the rejection does not establish prima facie obviousness of claims 8-10, 20 and 30 over the four cited references, Bot, Turtle, Qasim and Galetto, taken either alone or in combination. Applicant therefore respectfully requests that the Examiner withdraw the obviousness rejections of claims 8-10, 20 and 30. For the reasons set forth above, Applicant requests that the Examiner withdraw all pending rejections.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding the arguments about wherein the second dose is administered about 30 days after the first dose, Bot and Turtle teach and suggest wherein the second dose is administered about 30 days after the first dose as set forth above.  Thus, neither Qasim nor Galetto the claimed need to teach the length of time between administrations because it was taught and suggested by Bot and Turtle. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 11, 18-19, 33 and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206656 (Gilbert MJ  July 21, 2016), “Gilbert” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle”.
Gilbert teaches provided are methods of for administering to subjects cells expressing genetically engineered (recombinant) cell surface receptors in adoptive cell therapy, for example, to treat diseases and/or conditions in the subjects. The methods generally involve administering multiple doses of such cells, and/or administering a consecutive dose to a subject having been previously treated with a prior (e.g., first) dose of such cells.  See ¶ 0005.
Gilbert teaches that methods involve (a) administering to a subject with a disease or condition a first dose of cells expressing a recombinant receptor (e.g., chimeric antigen receptor (CAR)), the first dose containing the cells; and (b) administering to the subject a consecutive dose of recombinant receptor-expressing (e.g., CAR-expressing) cells. In other embodiments, e.g., for providing consolidating treatment, the methods are carried out by administering to the subject the consecutive dose or doses as in (b), to a subject that has been previously administered the first dose as in (a). See ¶ 0006.
Gilbert teaches timing of the doses relative to one another, and/or size of the doses, in some embodiments provide various advantages such as lower or reduced toxicity and improved efficacy, for example, due to increased exposure of the subject to the administered cells.  See Abstract
Gilbert teaches administering about 5 x 107 or about 1 x 108 cells.  See ¶¶  0007, 0097, 0138 and 0140.
Gilbert teaches treating  Non-Hodgkin’s lymphoma  and refractory follicular, Non-Hodgkin’s lymphoma and refractory subjects.  See  ¶¶  0020, 0028,  0094 and 0098. 
Gilbert teaches treating with CD19 targeting T cells without a safety switch.  See ¶¶ 0076 and 0103 and Examples 2, 5, 7 and 8.
Gilbert teaches treating with 
Gilbert teaches that the CARs can contain CD3zeta and 4-1BB signaling domains.  See ¶¶ 0260-0266. 
Gilbert teaches treating with allogenic T-cells.  See ¶¶ 0113, 0286, and 0304.
Gilbert teaches that the consecutive doses of cells can be administered 30 days apart to control toxicity and increase efficacy of the treatment.  See ¶¶  0153-0163 and 0072.
Gilbert teaches lymphodepleting regimens with cyclophosphamide and fludarabine.  See ¶¶ 0036, 0065, and 0118-0123. 
Gilbert teaches administering unit doses of about 5 x 107 or about 1 x 108 cells.  See  ¶¶ 0046-0048.
Gilbert does not specifically perform treating a relapsed or refractory non-Hodgkin’s lymphoma with an anti-CD19 CAR comprising 4-1BB and CD3 zeta domain in an allogenic T-cell. 
Turtle teaches as set forth above. 
Turtle also teaches treating large B-cell lymphoma. p. 2-Patient Characteristics and Table 1
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Gilbert and Turtle and use a CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 in an allogenic T-cell  to treat a relapsed or refractory non-Hodgkin’s lymphoma because both  Gilbert and  Turtle teach treating relapsed and/or refractory non-Hodgkin’s lymphoma after cyclophosphamide and  fludarabine lymphodepletion with CD 19 CAR allogeneic T-cells is an effective treatment,  Gilbert teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB in addition to a CD3 signaling domain, and Turtle teaches that the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain is effective at treating relapsed and/or refractory non-Hodgkin’s lymphoma.  One would have been motivated to administer a second dose of allogenic CD19 CAR  T-cells about 30 days after the first dose  because Gilbert teaches that the consecutive doses of cells can be administered 30 days apart to control toxicity and increase efficacy of the treatment and Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  Thus, if 30 days after the first treatment was determined to be the optimal time to reduce toxicity and increase efficacy by administering a second dose, then one would have been motivated to administer a second course of therapy to cause optimize the treatment.   Given that effectiveness of the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Turtle, one of skill in the art would have been motivated with a reasonable expectation of success to use the CD19 CAR of Turtle in the methods of Gilbert for treating relapsed and/or refractory non-Hodgkin’s lymphoma. 

11.	Claims 8-10, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206656 (Gilbert MJ  July 21, 2016), “Gilbert” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle” as applied to claims 1-4, 11, 18-19, 33 and 143 above, and further in view of Qasim et al. (Sci. Transl. Med.  Jan. 25 2017 9 (eaaj2013): 1-8, IDS) “Qasim” and US 2016/0145337 (Galetto et al.  May 26, 2016, IDS), “Galetto”. 
	Gilbert and Turtle teach as set forth above. 
Gilbert additionally teaches where the lymphodepleting agent comprises cyclophosphamide, the subject is administered between or between about 0.5 g/m2 and 5 g/ m2. See ¶ 0120.
Gilbert additionally teaches where the lymphodepleting agent comprises fludarabine, the subject is administered fludarabine at a dose between or between about 1 g/m2  and 100 g/m2, such as between or between about 10 g/m2 and 75 g/ m2, 15 g/ m2 and 50 g/ m2, 20 g/ m2 and 30 g/ m2, or 24 g/ m2 and 26 g/ m2.  See ¶ 0121.   Gilbert teaches the fludarabine can be administered in a single dose or can be administered in a plurality of doses, such as given daily, every other day or every three days. See ¶ 0121.
Gilbert additionally teaches the lymphodepleting agent comprises a combination of agents, such as a combination of cyclophosphamide and fludarabine. Thus, the combination of agents may include cyclophosphamide at any dose or administration schedule, such as those described above, and fludarabine at any dose or administration schedule, such as those described herein. See ¶ 0122.
Gilbert and Turtle do not specifically teach the additional limitations of claims 8-10, 20, and 30.
Qasim and Galetto teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Gilbert, Turtle, Qasim and Galetto and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in combination with fludarabine, cyclophosphamide and alemtuzumab preconditioning for the treatment of relapsed and/or refractory non-Hodgkin’s lymphoma because Qasim teaches that the 4G7-CAR-UCART19 T cells in combination with preconditioning is an effective treatment,  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells and Gilbert and Turtle teach CD19 CAR T-cells are effective at treating of relapsed and/or refractory non-Hodgkin’s lymphoma in combination with conditioning.   One of skill in the art would have been motivated to make and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in the methods of Gilbert and Turtle to have universal CD19 CAR T cells that could be used to treat a large variety of patients and to simplify manufacturing and reduce cost.  See also Qasim-Introduction.
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to modify the doses of the CD19 CAR T-cells and lympho-depleting conditioning agents depending on the age, weight, body mass or area, and health of the patient to provide the most effective dose for treatment of the patient.
Conclusion
12.	No claims allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642